Case 16-70021-AKM-13         Doc 45     Filed 03/17/21     EOD 03/17/21 09:36:03         Pg 1 of 3




                   UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF INDIANA
                         EVANSVILLE DIVISION
  IN RE:                            )
         PAUL A DUMONT              ) CASE NO.16-70021–AKM-13
                                    )
              DEBTOR(S)             )

TRUSTEE’S MOTION FOR DETERMINATION OF FINAL CURE AND ARREARAGE

       Comes now Robert P. Musgrave, Trustee, and pursuant to BR 3001.2(h) requests the Court
determine the final cure and arrearage, if any, on the mortgage lien described below.
       1. Debtors filed for relief under Chapter 13 of the Bankruptcy Code on January
          13, 2016. The plan was confirmed by order of the Court dated June 1, 2016
          (DKT #13).
       2. On February 12, 2021, the Trustee filed pursuant to BR 3001.2(f) his Notice of
          Final Payment and Cure as to the mortgage claim of US Bank Trust NA
          (“Mortgagee”) on the real property commonly known as 111 E Louisiana St,
          Evansville, IN 47711 (“Mortgage Claim”). The Notice disclosed that, according
          to the records of the Trustee, the status of the Mortgage Claim at the conclusion
          of conduit payment was:
                  a. Pre-petition arrearage balance: $0.00
                  b. Post-petition mortgage payments: Current through the end of
                      December 2019 at the time the Trustee conduit payments stopped,
                      with the next payment due January 2020.
                  c. Post-petition fees, expenses, and charges balance: $0.00
       3. Per BR 3001.2(g), the Mortgagee has 21 days from the date of the Trustee’s
          above Notice in which it must file a response to such Notice. To date, the
          Mortgagee has
                      Not filed such a response
                      Filed a response, asserting that the Trustee’s records are not correct
                      in the following specifics:


       4. The Trustee believes his records are correct, and asks the Court to enter an order
          to that effect so that the debtors may receive their discharge and be able to
          proceed with their post-bankruptcy affairs with as few issues and disputes with
          the Mortgagee as is possible.
Case 16-70021-AKM-13         Doc 45     Filed 03/17/21     EOD 03/17/21 09:36:03       Pg 2 of 3




       WHEREFORE, the Trustee prays the Court enter an order holding that the Trustee’s
records are accurate; that the mortgage as of the cessation of the Trustee’s payments was due for
January 2020; and for all other relief deemed appropriate in the premises.



                                                /s/Robert P. Musgrave
 March 17, 2021                                 Robert P. Musgrave
                                                Chapter 13 Trustee
                                                P.O. Box 972
                                                Evansville, IN 47706-0972
                                                Telephone: (812) 424-3029
                                                Fax: (812) 433-3464
                                                Email address:
                                                trusteegeneral@chap13evv.com
Case 16-70021-AKM-13         Doc 45     Filed 03/17/21     EOD 03/17/21 09:36:03        Pg 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served upon the
following parties, either personally, electronically or by first-class mail March 17, 2021:

U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204

 PAUL A DUMONT
 111 E LOUISIANA STREET
 EVANSVILLE, IN 47711-

 KEVIN S. KINKADE
 ATTORNEY AT LAW
 123 N.W. 4TH ST., STE. 201
 EVANSVILLE, IN 47708-1725

U.S. BANK TRUST NATIONAL ASSOCIATION
C/O SN SERVICING CORP.
323 5TH STREET
EUREKA, CA 95501

U.S. BANK TRUST NATIONAL ASSOCIATION
C/O SN SERVICING CORP. c/o OFFICER
323 5TH STREET
EUREKA, CA 95501

MARTH R. SPANER
REISENFELD & ASSOCIATES LLC
3962 RED BANK ROAD
CINCINNATI, OH 45227
